 

MAR 19 2020

Clerk, U S$ District Court
District Of Montana

IN THE UNITED STATES DISTRICT COURT Billings
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, CR 19-51-BLG-SPW
Plaintiff,

VS. FINAL ORDER OF FORFEITURE
MICHAEL ALAN MCNULTY,

Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Motion for a
Final Order of Forfeiture. The Court having reviewed said motion and brief
FINDS:

1. The United States commenced this action pursuant to 18 U.S.C. § 2253;

2. A Preliminary Order of Forfeiture was entered on January 16, 2020;

3. All known interested parties were provided an opportunity to respond
and that publication has been effected as required by 18 U.S.C.§ 982(b)(1) and 21
US.C. § 853(n)(1);

4. It further appears there is cause to issue a forfeiture order under 18
US.C. § 2253;

IT IS THEREFORE ORDERED, DECREED, AND ADJUDGED:

1. The Motion for Final Order of Forfeiture is GRANTED.

Be Judgment of forfeiture of the following property shall enter in favor of
the United States pursuant to 21 U.S.C. § 853, free from the claims of any other
party:

e Approximately $5,895.00 in United States Currency.
Xs The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

fo
DATED this /”” day of March, 2020.

“SUSAN P. WATTERS
United States District Judge
